Citation Nr: 0844479	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-02 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a left eye abrasion.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hyperopia with refractive error.  

3.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

4.  Entitlement to a total rating due to individual 
unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The appeal ensued following a rating determination in October 
2004.  At that time, service connection was established for 
PTSD, and a 30 percent rating was assigned, effective from 
April 20, 2004.  The veteran's request to reopen previously 
denied claims of service connection for residuals of a left 
eye abrasion and hyperopia with refractive error were denied.  
The veteran appealed each of these claims.  Ultimately, in a 
January 2006 rating decision, the 30 percent rating for PTSD 
was increased to 50 percent, also from April 20, 2004.  In 
April 2006, his claim for a TDIU was denied.  The veteran 
continues to assert that a rating in excess of 50 percent is 
warranted for his PTSD and that he is unemployable.  The RO 
has confirmed and continued the denials to reopen the 
previously denied claims for left eye disorders on numerous 
occasions, most recently in September 2008.  The appeal 
continues as to each of these claims.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in October 2008.  A copy of the transcript 
of that hearing is of record.  

The issues of entitlement to a TDIU, and to service 
connection for residuals of an abrasion to the left eye and 
hyperopia with refractive error are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran of any action on his part that is 
required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  In a September 1954 rating decision the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of a left eye abrasion.  It was held that there 
were no chronic residuals and that the disorder was acute in 
service.  He was provided notice the next month and did not 
appeal.

2.  Evidence received since the September 1954 rating 
decision includes evidence that relates to an unestablished 
fact necessary to substantiate the claim, is not cumulative 
or redundant of the evidence previously of record and is 
sufficient to raise a reasonable possibility of 
substantiating the claim seeking service connection for 
residuals of a left eye abrasion.  

3.  In a September 1954 rating decision the RO denied the 
veteran's claim of entitlement to service connection for 
hyperopia with refractive error.  It was held to be acute in 
service and no residuals were shown.  Notice was provided the 
next month and there was no appeal.

4.  Evidence received since the September 1954 rating 
decision includes evidence that relates to an unestablished 
fact necessary to substantiate the claim, is not cumulative 
or redundant of the evidence previously of record and is 
sufficient to raise a reasonable possibility of 
substantiating the claim seeking service connection for 
hyperopia with refractive error.  

5.  For the period from April 20, 2004, to February 5, 2008, 
the veteran's PTSD was manifested by episodes of depression 
and anxiety, irritability, some difficulty concentrating, 
intrusive recollections, distressing dreams, and 
hypervigilance.  There is no showing of gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; and disorientation to time and 
place, memory loss for names of close relatives, own 
occupation, or own name.

6.  From February 5, 2008, the veteran's PTSD is manifested 
by increased degree of depression and anxiety, irritability, 
some difficulty concentrating, intrusive recollection, 
distressing dreams, and hypervigilance.  He has difficulty 
adapting to stressful circumstances and an inability to 
establish and maintain effective relationships and now 
complains of persistent hallucinations.   Such symptomatology 
is productive of occupational and social impairment with 
deficiencies in most areas.  The medical and other evidence 
of record further indicates that the veteran's PTSD is not 
productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim seeking to establish service connection for residuals 
of a left eye abrasion is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).  

2.  New and material evidence has been received since the 
September 1954 rating decision, and the claim seeking to 
establish service connection for hyperopia with refractive 
error is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).  

3.  For the period from April 20, 2004, to February 5, 2008, 
the criteria for an initial disability in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.130, Diagnostic Code (DC) 9411 
(2008).  

4.  On and after February 5, 2008, the criteria for a 70 
percent initial disability rating, but no more, for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.130, 
Diagnostic Code (DC) 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Subsequent judicial decisions have clarified the 
duties to notify and assist imposed by the VCAA, to include 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In light of favorable determinations with respect to an 
increased rating for PTSD from February 5, 2008 and whether 
new and material evidence has been received to reopen the 
claims of entitlement to service connection for residuals of 
an abrasion to the left eye and for hyperopia with refractive 
error, and the need to remand the issues of service 
connection for left eye conditions with regard to the merits 
of the case, no further discussion of VCAA compliance is 
needed.  He has been provided all appropriate notice and all 
pertinent evidence as to these claims has been accomplished.

As to the additional claim on appeal regarding entitlement to 
a rating in excess of 50 percent for PTSD, from April 20, 
2004, to February 5, 2008, letters to the veteran from May 
2004, January 29008 and March 2008 from the RO specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA examinations, and statements and 
testimony from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in the January 2008 
and March 2008 letters mentioned above.  

Applicable laws and regulations to reopen claims for service 
connection

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

A September 1954 rating decision denied entitlement to 
service connection for residuals of a left eye abrasion and 
for hyperopia with refractive error.  

The evidence of record at the time of the 1954 denial 
included the veteran's service treatment records which 
reflected that the veteran was noted to have hyperopia upon 
enlistment examination in December 1950.  Right eye vision 
was noted to be corrected to 20/30 and left eye vision was 
corrected to 20/25.  He was seen in December 1951 for 
conjunctivitis of the left eye.  Ointment was prescribed.  He 
was also seen from June 1, 1952, to June 18, 1952, for a left 
eye condition.  One report reflects that this injury occurred 
when he was struck in the left eye with a stone.  Damage to 
the cornea was noted.  Sulfate ointment was prescribed.  The 
disposition was that the condition was "clearing."  
Separation examination in December 1953 was negative for 
residuals of any inservice eye conditions.  Bilateral vision 
of 20/30 was corrected to 20/40.  

A private report dated in June 1954 reflects that an 
optometrist prescribed glasses for the veteran in December 
1952 and April 1954.  In 1954, his vision was corrected to 
20/25.  Both eyes were otherwise normal.  

The veteran's claims for residuals of left eye abrasion and 
hyperopia with refractive error were denied in September 1954 
on the basis that the evidence showed that these conditions 
were acute and transitory with no residual disability.  The 
veteran was notified in October 1954 and did not appeal.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 2002 & Supp. 2008).  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in § 3.105 of this part.  38 C.F.R. § 
3.104(a) (2008).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit (CAFC) held that 38 U.S.C. § 7104 "means 
that the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  What the regional office may have 
determined in this regard is irrelevant.  Section 7104 does 
not vary the Board's jurisdiction according to how the 
regional office ruled."  Barnett, 83 F.3d at 1383.

Thus, to reopen the claim, new and material evidence must 
have been received since the last final denial of the claim 
on any basis.  38 U.S.C.A. § 5108 (West 2002 & Supp 2008); 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In this case, 
the last final denial was in September 1954.  

The veteran's application to reopen his claim for service 
connection for residuals of a left eye abrasion and for 
hyperopia with refractive error was received in April 2004.  

Evidence received since the September 1954 decision includes 
VA and private treatment records dated from 1993 through 
2008, numerous written communications from the veteran dated 
from 2004 to the present day, and the veteran's testimony at 
a personal hearing in October 2008.  

As to the additional treatment records, they reflect post 
service bilateral eye problems from many years after service.  
For example, private records dated in December 1993 show 
treatment for bilateral presbyopia, left eye retinoschiasis, 
and constant right eye hyperopia.  VA records from 2005 show 
that the veteran gave a history of left eye trauma from an 
inservice explosion in 1952.  Assessments at this time 
included possible glaucoma, hyperopia, and presbyopia.  

In an October 2005 report, a private physician noted that the 
veteran had initially injured his eye during service in 1952.  
His eye problems now included nuclear cataract, bilateral, 
and bilateral glaucoma, and status post strabismus surgery 
with history of inservice eye injury.  

At the October 2008 personal hearing, the veteran reiterated 
that he injured his eye during service and that it never 
healed.  He continued to have problems with both of his eyes.  

It is the Board's conclusion that the private physician's 
October 2005 report is new evidence.  Furthermore, it is not 
cumulative or redundant of the evidence previously of record, 
relates to an unestablished fact necessary to substantiate 
the claims regarding the veteran's eye conditions and is 
sufficient to raise a reasonable possibility to the claims.  
Accordingly, it is new and material and reopening of the 
claims for service connection for residuals of a left eye 
abrasion and for hyperopia with refractive error is in order.  

Applicable laws and regulations for an increased rating for 
PTSD, 
 currently rated as 50 percent disabling 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. Part 4 (2008).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2008).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3 (2008).

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations may be 
assigned for separate periods of time, but only if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known to 
the US Court of Appeals for Veterans Claims as "staged" 
ratings.  Id. at 126.  See also, Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

38 C.F.R. § 4.130, Code 9411 (2008), provides that PTSD will 
be rated as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.] GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

Factual Background

The veteran filed a claim for service connection for PTSD in 
April 2004.  Upon VA examination in September 2004, he stated 
that his chief complaint was nightmares of combat 
experiences.  He wife said that he fought and kicked in his 
sleep.  He reported that his nightmares and sleep problems 
had worsened during the past year.  He related that his 
military experience included a base explosion so close that 
he was wounded in the eye from shrapnel.  He was hospitalized 
for about a month due to this injury.  He also reported that 
he was in combat for most of the time that he was in Korea.  
At time, he had to shoot at close range, so he saw fellow 
soldiers and the enemy being killed.  He now reported guilt 
feelings because he killed others.  

The veteran gave an employment history that included work at 
a newspaper from 1968 to 1982.  After that ended, he worked 
some part time jobs.  He had a positive relationship with his 
spouse and his two children.  He did not have any close 
friends.  He no longer participated in exercising or going 
out with his wife.  He had intrusive and recurrent thoughts 
and recollections of his combat experiences.  He found these 
to be distressing, and he had nightmares about two or three 
times per week.  He woke up several times during the night, 
usually by nightmares, and was unable to go back to sleep.  
The veteran reported persistent avoidance of stimuli 
associate with the trauma, and avoided thoughts as well.  He 
avoided war movies and news of the Iraq war.  He had 
diminished interest and participation in significant 
activities and feelings of detachment from others who were 
not of his immediate family.  He had significant 
irritability, experienced hypervigilance, and had an 
exaggerated startle response.  

On exam, the veteran was oriented, and his memory and 
concentration seemed adequate.  He denied any auditory or 
visual hallucinations.  There was no evidence of ideas of 
reference or delusions.  He did not show obsessive or 
ritualistic behavior.  He denied suicidal or homicidal 
ideation.  He cried during the exam and was difficult to 
console.  PTSD was diagnosed, and the claimant's GAF score 
was 50.  

Service connection was established upon rating decision in 
October 2004, and a 30 percent rating was assigned, from the 
date that he veteran's claim was filed, April 20, 2004.  

On VA examination in December 2005, the Board notes that in 
additional to the symptoms noted above, the veteran reported 
dissociative episodes with occasional visual hallucinations.  
A typical day included chores, paperwork and walking.  On 
exam, his mood was sad and somber.  His affect was blunted, 
and his speech was mumble and rambling.  Thought processes 
were tangential and rambling.  He had fair insight into his 
symptoms and his behavior and judgment were fair.  He related 
appropriately and seemed to be depressed with some crying 
spells.  He smiled occasionally.  He acknowledged depression 
and occasional suicidal ideation.  He also acknowledged 
occasional visions of his deceased father and of hearing 
voices, but said he did not listen.  PTSD was the diagnosis.  
His GAF score was 44.  

In a January 2006 rating decision, the 30 percent rating in 
effect for PTSD was increased to 50 percent, effective from 
April 20, 2004.  

VA records reflect that the veteran received ongoing 
treatment for his PTSD from 2006 to the present day, to 
include group therapy.  Pertinent records include a statement 
as provided by a VA clinical psychologist who reported in 
April 2006 that she had seen the veteran twice a month for 
individual psychotherapy for symptoms of PTSD since October 
2004.  Hi symptoms included passive suicidal thoughts, sleep 
disturbance due to combat related nightmares, irritability, 
anger, difficulty trusting others, and impaired concentration 
and short term memory.  

When seen by VA in January 2008, the veteran reported that 
his PTSD had worsened in the past few months.  When examined 
by VA in February 2008, he said that he continued to have his 
usual PTSD symptoms, but he had noticed increased 
symptomatology associated with anxiety, irritability, 
flashbacks, and military memories.  He had chronic insomnia 
with difficulty falling asleep and staying asleep.  This was 
associated with recurrent dreams and nightmares.  He had 
persistent night sweating and restless sleep.  He reported 
flashbacks related to his experiences in Korea.  He exhibited 
avoidance behaviors and continued to have a reduced interest 
in significant social activities.  He avoided crowds, but he 
did continue to go out to dinner with his wife and enjoyed 
good contact with his children.  

On exam, the veteran was friendly and informative.  He was 
neatly dressed and well groomed.  His speech was clear and of 
normal content and rate.  He was oriented times three.  He 
had no problems or complaints related to his memory.  His 
intellectual function and cognitive functions were in the 
normal range, but his mood was low, and his affect was sad.  
His level of anxiety was moderately high throughout the 
interview  He had not history of inappropriate behavior.  He 
admitted to having periodic unpredicted brief thoughts of 
suicide.  He complained of longstanding feelings of decreased 
energy and poor motivation.  He reported increased and 
constant irritability.  The examiner noted that the veteran 
continued to receive ongoing treatment at VA for his PTSD.  
His GAF score was 44.  The examiner opined that the veteran's 
symptoms had increased in severity since previous examination 
in November 2006.  

At the October 2008 personal hearing, the veteran reiterated 
that his symptoms had worsened.  He noted that he experienced 
visual and auditory hallucinations.  He reported short term 
memory impairment.  




Analysis

The evidence establishes that consistently since the veteran 
filed his April 2004 claim, he has had steady symptoms of 
nightmares, intrusive thoughts of combat in Korea, 
depression, and anxiety.  His GAF score has consistently been 
in the low to mid 40s indicating serious symptoms.  
Significantly, however, the veteran described an increase of 
symptoms in January 2008.  When examined by VA on February 5, 
2008, the examiner opined that there had been an increase in 
PTSD symptomatology since 2006.  At the recent hearing, the 
veteran reported increased hallucinations (visual and 
auditory) and reported short term impairment.  While these 
symptoms had occasionally been reported before, they were not 
always reflected by the examiners or by the veteran.  For 
example, the veteran reported no memory impairment as 
recently as VA exam in February 2008.  

It is the Board's conclusion that the 50 percent rating in 
effect for PTSD from April 20, 2004, to VA examination on 
February 5, 2008, is accurate.  The evidence of record during 
this period of time reflects that while the veteran had 
significant psychiatric symptoms, he did enjoy his spouse and 
family to some extent.  His speech was essentially normal, 
and chronic memory impairment was not indicated.  His 
judgment was not impaired, and there was no indication that 
he forgot to complete tasks.  However, resolving all 
reasonable doubt in the veteran's favor, it is the Board's 
conclusion that a 70 percent rating best represents the 
veteran's PTSD manifestations as of the VA examination on 
February 5, 2008.  This is based on increased symptoms of 
anxiety, irritability, flashbacks, and military memories, and 
what appears to be unresolved short term memory and 
persistent hallucinations.  

It is also noted by the Board that a 100 percent is not 
indicated by the evidence at any time.  Gross impairment in 
thought processes or communication is not indicated.  There 
is no grossly inappropriate behavior or persistent danger of 
hurting self or others reflected in the evidence.  It is not 
shown that the veteran is unable to perform activities of 
daily living.  Moreover, his low 40 scores on the GAF scale 
are not consistent with a total schedular evaluation.  The 
veteran continues to perform activities of daily living 
independently and has consistently maintained his personal 
appearance to socially acceptable level, without any 
indication of grossly inappropriate behavior.  His judgment 
and insight have been described as good.  

A total schedular evaluation is warranted where there is 
total impairment in at least one area, such as social or 
industrial functioning.  However, there has been no clinical 
evidence presented which reflects that the veteran's PTSD 
renders him totally incapable of any social interaction or 
utterly unemployable.  While the veteran may be uncomfortable 
around people and prefer to be alone, this does not equate to 
a finding that he has total social impairment.  There is no 
indication that the veteran is violent or a threat to others.  

In summary, the Board concludes that a rating for PTSD in 
excess of 50 percent from April 20, 2004, to February 5, 2008 
is not warranted.  However, resolving in the veteran's favor 
reasonable doubt as to the severity of service-connected 
PTSD, the Board concludes that the criteria for a 70 percent 
evaluation are met for the period on and after February 5, 
2008.  The criteria for a 100 percent schedular evaluation 
are not met, as there is no clinical indication that the 
veteran is totally socially impaired or that he is not 
employable in any fashion.  He performs independently the 
activities of daily living, household chores, hygiene, and 
the like.  The GAF scores assigned reflect moderate to 
severe, but not totally incapacitating severity of PTSD.  
Thus, while the criteria for a 70 percent evaluation have 
been met as of February 5, 2008, and the appeal is granted to 
this extent, the criteria for a total schedular evaluation 
for PTSD are not met for any portion of the appeal period.  
In essence, the preponderance of the evidence is against an 
evaluation in excess of 70 percent for PTSD.  Since the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant an evaluation in excess of 70 percent 
for any portion of the appeal period.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a left eye 
abrasion is reopened; to this extent only, the appeal is 
granted.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for hyperopia with 
refractive error is reopened; to this extent only, the appeal 
is granted.  

A initial rating in excess of 50 percent for PTSD from April 
20, 2004, to February 5, 2008 is denied.  

An increased rating of 70 percent, but not higher, for PTSD 
is warranted on and after February 5, 2008, subject to the 
laws and regulations governing an award of monetary 
compensation; the appeal is granted to this extent only.  


REMAND

The record shows various diagnoses pertaining to the 
veteran's eyes, hyperopia, presbyopia, retinoschisas, 
cataracts, glaucoma, and strabismus.  Hyperopia was noted 
upon service entrance, and that, as well as well as 
presbyopia, are refractive errors or congenital or 
development in nature (and not subject to being service-
connected).  However, the medical evidence of record at 
present does not sufficiently delineate what current eye 
pathology (and symptoms) are congenital or developmental or 
refractive error, and what, if any current symptoms may be 
acquired.  The Board finds the inservice left eye abrasion to 
be a complicating factor in this analysis.  Thus, medical 
guidance is needed to properly address the matters of service 
connection for residuals of a left eye abrasion and for 
hyperopia with refractive error, and that an examination to 
secure a medical advisory opinion is necessary.  

As noted above, as of February 5, 2008, a 70 percent rating 
has been assigned for the service connected PTSD.  This is 
the only compensable service connected disorder at this time.  
With that rating the veteran meets the schedular criteria 
needed to warrant a TDIU without regard to extraschedular 
provisions.  The medical evidence, however, is insufficient 
to make a determination.  Recent examinations have noted that 
the veteran has been retired for many years, but do not offer 
information as to whether or not he is able to maintain 
substantially gainful employment.  As such the claims folder 
should be provided to the examiner who conducted the most 
recent exam, or a similarly situated examiner, to enter an 
opinion on this matter.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the case is REMANDED for the following:

1.  The AMC/RO should secure for the 
record copies of the clinical records of 
any additional (not already of record) 
treatment (VA or private) the veteran has 
received for his eye conditions.  The 
veteran must cooperate in this matter by 
identifying any additional treatment and 
providing any releases necessary for VA 
to obtain the record.

2.  The AMC/RO should also arrange for 
the veteran to be examined by an 
ophthalmologist to ascertain the nature 
and likely etiology of all his current 
eye disabilities.  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should identify all current 
right pathology and symptoms, and as to 
each specify whether it is acquired or 
congenital or developmental (to include 
refractive error) in nature.  The 
examiner should also note that hyperopia 
was noted on the enlistment examination 
in 1950 and indicate whether it increased 
in severity beyond natural progression 
during service or whether there was 
superimposed pathology secondary to 
trauma or other in-service event.  The 
examiner is asked to specifically comment 
on the significance, if any, of any 
changes in corrected vision between the 
enlistment examination and the separation 
examination report.  As to any current 
acquired eye pathology, the examiner 
should express an opinion as to its 
likely etiology, and specifically whether 
it is related to findings in service, to 
include the abrasion of the left eye in 
1952 (and if so the nature of the 
relationship).  The examiner must explain 
the rationale for all opinions given.

3.  The veteran's claims folder should be 
forwarded to the psychiatric examiner who 
last examined the veteran in February 
2008.  If that examiner is unavailable, 
the records should be forwarded to a 
similarly situated examiner.  The 
examiner is requested to review the 
record and indicate whether, solely 
because of his service connected PTSD 
with depression he is more likely than 
not able or unable to maintain gainful 
employment.  Consideration should be 
given the veteran's work history and 
occupational background, but not to his 
age.  If such a determination cannot be 
made without another examination, such 
examination should be undertaken.

4.  The AMC/RO should then re-adjudicate 
the remaining claims of entitlement to 
service connection for residuals of a 
left eye abrasion, entitlement to service 
connection for hyperopia with refractive 
error, and entitlement to a TDIU.  If any 
remains denied, the AMC/RO should issue 
an appropriate SSOC and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


